Exhibit 10.1

 

LOGO [g318622g69o04.jpg]

February 20, 2012

Michael C. Genau

Re: EMPLOYEE OFFER LETTER

Dear Mike:

ZELTIQ AESTHETICS, INC. (the “Company”) is pleased to offer you the position of
President of the North American Franchise (“NAF”), reporting to me, Gordie Nye,
President & CEO. You will perform duties customarily associated with your
position and such other duties as may be assigned by me or our Board of
Directors. You will be based at the Company’s offices in Pleasanton, CA. By
signing this letter agreement, you represent and warrant to the Company that you
are under no contractual commitments inconsistent with your obligations to the
Company.

1. COMPENSATION.

(a) Base Salary. You will be paid a salary at the annual rate of $400,000.00,
payable in semi-monthly installments or otherwise in accordance with the
Company’s standard payroll practices for salaried employees. This salary may be
subject to adjustment pursuant to the Company’s employee compensation policies
in effect from time to time.

(b) Long Term Incentive. Company’s management has recommended to the Company’s
Compensation Committee that you be granted 207,692 shares of the Company’s
Restricted Stock Units (“RSU’s”). RSU’s shall vest over four (4) years with
one-fourth (1/4) of the RSU’s vesting at the end of twelve (12) months, and each
remaining one-fourth (1/4) vesting annually at the end of twenty-four
(24) months, thirty-six (36) months, and forty-eight (48) months, respectively.
The RSU’s will be subject to the terms and conditions applicable to RSU’s
granted under the Company’s 2011 Equity Incentive Plan, and as described in that
plan and the applicable RSU agreement. Additionally, you will be granted 26,316
shares of Stock Options. The exercise price per share will be equal to the fair
market value per share on the date the option is granted or on your first day of
employment, whichever is later. The Stock Option shall vest over four (4) years
with one-fourth (1/4) of the options vesting at the end of twelve (12) months,
and the remainder vesting monthly at a rate of 1/48th of the total number per
month thereafter until all shares are vested.

(c) Bonus. You will have a performance bonus based on your meeting certain
objective performance criteria set by Company (ZELTIQ’s Annual Bonus Plan),
payable in cash, at a rate of attainment set by our Compensation Committee. Your
bonus at target shall be 45% of your base salary during the year. You must be an
employee in good standing at the time of the bonus payment in order to qualify.

 

1



--------------------------------------------------------------------------------

(d) Sign-on Bonus. You will receive a $100,000 sign-on bonus based on your
explicit intention to relocate to the Bay Area.

(e) Severance. You will receive 9 months of severance if you are terminated
without cause; at the completion of 36 months of service, this benefit will
increase to 12 months. Severance will be paid in semi-monthly installments or
otherwise in accordance with the Company’s standard payroll practices.

2. BENEFITS. You shall be entitled to the Company’s employment benefits
available to all Company employees, as they currently exist or may exist in the
future. Included are relocation benefits consistent with those extended to other
Executives who have joined the Company from out-of-state. You acknowledge that
participation in Company benefit programs may require payroll deductions and/or
direct contributions by you.

3. EMPLOYMENT TERMS. Your employment relationship with the Company will be
governed by the general employment policies and practices of the Company. You
will be required as a condition to your employment with the Company, to
(i) acknowledge your receipt and understanding, sign and abide by the Company’s
standard Confidential Information and Invention Assignment Agreement, attached
hereto as Exhibit A; (ii) sign and return a satisfactory I-9 Immigration form
providing sufficient documentation establishing your employment eligibility in
the United States, and (iii) provide satisfactory proof of your identity as
required by United States law. Your duties under the Confidential Information
and Invention Assignment Agreement shall survive termination of your employment
with the Company. By signing this letter, you acknowledge that a remedy at law
for any breach or threatened breach by you of the provisions of the Confidential
Information and Invention Assignment Agreement would be inadequate, and you
therefore agree that the Company shall be entitled to injunctive relief in case
of any such breach or threatened breach.

4. AT-WILL EMPLOYMENT. Your employment with the Company will be “at-will,”
meaning that either you or the Company will be entitled to terminate your
employment at any time and for any or no reason, with or without cause. Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.

5. OUTSIDE ACTIVITIES. While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.
During the term of your employment by the Company, except on behalf of the
Company, you shall not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by you to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, you may own, as a passive
investor, securities of any competitor corporation, so long as your direct
holdings in any one such corporation shall not in the aggregate constitute more
than 1% of the voting stock of such corporation.

6. START DATE. Your start date shall be on March 19, 2012, or on a date that we
mutually agree upon.

 

2



--------------------------------------------------------------------------------

7. ENTIRE AGREEMENT. This offer letter sets forth the full and complete
agreement between you and the Company regarding your employment with the
Company. Any additional or contrary terms, representations, offers or
agreements, whether written or oral, that may have been made to you are hereby
revoked and superseded in their entirety by this offer.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Employee Proprietary
Information and Inventions Agreement and returning them to me.

If you have any questions, please call me, 310-601-6998.

 

 

Very truly yours,

/s/ Gordie Nye

Gordie Nye, President & CEO

AGREED AND ACCEPTED

I have read and accept this employment offer:

 

/s/ Michael C. Genau

Michael C. Genau

Dated: February 20, 2012

 

3



--------------------------------------------------------------------------------

ZELTIQ AESTHETICS, INC.

EMPLOYEE CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

Employee Name: Mike Genau

As a condition of my becoming employed with (or my employment being continued
by) Zeltiq Aesthetics, Inc., a Delaware corporation, (the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:

1. Employment Relationship. I understand and acknowledge that this Agreement
does not alter, amend or expand upon any rights I may have to continue in the
employ of the Company under any existing agreements between the Company and me
or under applicable law.

2. At-Will Employment. I understand and acknowledge that my employment with the
Company is and shall continue to be at-will, as defined under applicable law,
meaning that either I or the Company may terminate my employment at any time for
any reason or no reason, without further obligation or liability.

3. Confidential Information.

(a) Company Information. I agree at all times during the term of my employment
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm,
corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company which I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that “Confidential
Information” means any and all information and materials, in whatever form,
tangible or intangible, whether disclosed to or learned or developed by me
before or after the execution of this Agreement, whether or not marked or
identified as confidential or proprietary, pertaining in any manner to the
business of or used by the Company and its affiliates, or pertaining in any
manner to any person or entity to whom the Company owes a duty of
confidentiality. Confidential Information includes but is not limited to, the
following types of information and materials: research, product plans, products,
services, suppliers, customer lists and customers (including, but not limited
to, customers I contact or obtain information or access to information about
during my employment,), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment or created by me during the period of my employment,
whether or not during working hours, and any information pertaining to any
aspects of the Company’s business which is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company or its customers or suppliers, whether



--------------------------------------------------------------------------------

of a technical nature or otherwise. I further understand that Confidential
Information does not include any of the foregoing items which has become
publicly and widely known and made generally available through no wrongful act
of mine or of others who were under confidentiality obligations as to the item
or items involved.

(b) Former Employer Information. I represent that my performance of all terms of
this Agreement have not breached and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or trust prior to the commencement of my employment with the Company,
and I will not disclose to the Company, or induce the Company to use, any
inventions, confidential or proprietary information or material belonging to any
previous employer or any other party.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

4. Inventions.

(a) Definition. I understand that the term “Inventions” in this Agreement means
any and all ideas, concepts, inventions, discoveries, developments,
modifications, improvements, know-how, trade secrets, data, designs, diagrams,
plans, specifications, methods, processes, techniques, formulas, algorithms,
tools, works of authorship, derivative works, software, content, textual or
artistic works, mask works, video, graphics, sound recordings, structures,
products, prototypes, systems, applications, creations and technologies in any
stage of development, whether or not patentable or reduced to practice and
whether or not copyrightable, that relate to the business of the Company or its
affiliates, or the actual or demonstrably anticipated research or development of
the Company or its affiliates.

(b) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions which were made by me prior to
the commencement of my employment (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
and which are not assigned to the Company hereunder; or, if no such list is
attached, I represent that there are no such Prior Inventions. If, in the course
of my employment with the Company, I incorporate into a Company product, process
or machine a Prior Invention owned by me or in which I have an interest, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of or in connection with such product,
process or machine.

(c) Assignment of Inventions. I hereby assign, and agree to assign automatically
upon creation, to the Company, without additional compensation, my entire right,
title and interest (including but not limited to intellectual property rights,
trademark rights,



--------------------------------------------------------------------------------

copyrights and trade secret rights) in and to (a) all Inventions that are made,
conceived, discovered or developed by me (either alone or jointly with others),
or result from or are suggested by any work performed by me (either alone or
jointly with others) for or on behalf of the Company or its affiliates,
(i) during the period of my employment with the Company, whether before or after
the execution of this Agreement and whether or not made, conceived, discovered
or developed during regular business hours or (ii) during or after the period of
my employment with the Company, whether before or after the execution of this
Agreement, if based on or using Confidential Information or otherwise in
connection with my activities as an employee of the Company (collectively, the
“Company Inventions”), and (b) all benefits, privileges, causes of action and
remedies relating to the Company Inventions, whether before or hereafter accrued
(including, without limitation, the exclusive rights to apply for and maintain
all registrations, renewals and/or extensions; to sue for all past, present or
future infringements or other violations of any rights in the Invention; and to
settle and retain proceeds from any such actions), free and clear of all liens
and encumbrances. I agree that all such Company Inventions are the sole property
of the Company or any other entity designated by it, and all intellectual
property rights shall vest in and inure to the benefit of the Company or such
other entity. I agree and acknowledge that all copyrightable Company Inventions
shall be considered works made for hire prepared within the scope of my
employment. THIS PARAGRAPH DOES NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY
UNDER THE PROVISIONS OF SECTION 2870 OF THE LABOR CODE OF THE STATE OF
CALIFORNIA, A COPY OF WHICH IS ATTACHED TO THIS AGREEMENT AS EXHIBIT B. I
understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Sections 2870 through 2872 of the California Labor
Code.

(d) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.

(e) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
the Inventions and any copyrights, patents, trademarks, mask work rights, moral
rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of my
mental or physical incapacity or unavailability or for any other reason to



--------------------------------------------------------------------------------

secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.

5. Returning Company Documents; Privacy Rights. I agree that, at the time of
termination of my employment with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all Company property, including but not limited to, any devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, laboratory notebooks, materials, flow charts, equipment,
other documents or property, or reproductions of any aforementioned items
developed by me pursuant to my employment or otherwise belonging to the Company,
its successors or assigns. I further agree that any work areas or Company
property, including filing cabinets and technology resources such as disks,
internet, computer files, electronic-mail messages, voice message, and other
storage media, are subject to monitoring or inspection by Company personnel at
any time with or without notice. I therefore understand that I have no right to
privacy with respect to any Company property, including technology resources. In
the event of the termination of my employment, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit C.

6. Notification to Other Parties.

(a) Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.

7. Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of my employment with the Company, and for a period of twelve
(12) months immediately following the termination of my employment with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Without limiting anything
set forth in this Agreement, I also will not, following the termination of my
employment with the Company for any reason, whether with or without cause, use
the Company’s trade secrets or any other means of unfair competition to
(i) solicit any of the Company’s licensors, customers, or licensees of Company’s
products, or (ii) otherwise interfere with any business relationship or contract
between the Company and any of its customers, licensors or licensees.



--------------------------------------------------------------------------------

8. Representations and Covenants.

(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

(b) Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
employment with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.

(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

9. General Provisions.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.

(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

(e) Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

(f) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

[Signature Page Follows]



--------------------------------------------------------------------------------

The parties have executed this Agreement on the respective dates set forth
below:

 

COMPANY:       EMPLOYEE: ZELTIQ AESTHETICS, INC.       MIKE GENAU, an
Individual:

/s/ Gordie Nye

     

/s/ Michael C. Genau

Signature       Signature By:  

Gordie Nye

     

Michael C. Genau

Title:  

CEO

      Printed Name Date:  

2/29/2012

      Date:   

2/23/2012

Address:   4698 Willow Road       Address:   

436 Ridgemont Ave.

  Pleasanton, CA 94588      

San Antonio, TX 78209